DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Drawings
The drawings were received on 02/08/2022.  These drawings are not acceptable.
Specifically, while the amendments to the figure do alleviate issues of missing connections within the figures, the submitted figures are now contain text which is no longer legible.  If the case becomes in condition for allowance the figures would not be acceptable by publications.  Examiner has inserted an example of the non-legible figures below.  Appropriate correction is required.

    PNG
    media_image1.png
    471
    831
    media_image1.png
    Greyscale


Claim Objections
Claim 10 is objected to because of the following informalities:  Specifically the claim depends on claim 8 which is no longer present. Examiner assumes applicant means to depend the claim on independent claim 9.  
Claim 11 is objected to because of the following informalities:  Specifically tThe following terms lack antecedent basis in the claims: the power supply, the induction heating cycle; the triggering state; the power ground; the stop state; the magnetic conducing cookware, said capacitor.  
Claim 12 is objected to because of the following informalities:  Specifically, the term signal detector lacks antecedent basis
Appropriate correction is required.

Claim 13 is objected to under 37 CFR 1.75(c) as being in improper multiple dependent form.  See MPEP § 608.01(n).  Accordingly, the claim 13 not been further treated on the merits.
Specifically claim requires the induction device in accordance with claim 11, 12.  Making it an improper multiple dependent claim as it’s unclear if the claim depends on claim 11, or 12.  See MPEP 608.01(n) for further clarity.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Specifically, with respect to claim 10, applicant claims a magnetic conducting plate having at least one heating element.  The specification is silent to this limitation.  Further as far as examiner understands applicant’s invention, the apparatus does not include a heating element. Specifically, when current is supplied through the apparatus and the coils are energized a magnetic field is formed which causes heat to be generated via magnetic induction. The apparatus itself does not utilize any specific heating element.  Therefore, due to lack of clarity claim 10 will not further be treated on its merits.
	With respect to claims 11-12, applicant uses the term “consists of” as the transitional phrase in claim 11.  Consists of limits the apparatus to only include the items which the apparatus consists of.  Later in independent claim 11 and in claim 12 further components are claimed rendering it unclear if applicant intended the consists of transitional phrase or not.  For examination purposes examiner will treat the claims as if they say comprising in order to leave the claims open ended such that there can be extra components that are not claimed.
	Further claim 12 claims an induction capacitor and then later claims said capacitor. It’s unclear if applicant is referencing the same capacitor or a different capacitor.  For examination purposes examiner assumes these are the same capacitor.
	Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically claims 14-16 are an induction heating control method of any of the proceeding claims.  The multiple dependency nature of this claim is also indefinite.  First, the claim could depend on claim 12 (which appears to be multiple dependent as well) which makes claim 14 not a proper multiple 
	Further in the event the claims are limited to claims 11 and 12, the control device only requires one induction heating unit rending it unclear how the apparatus could have a single induction heating unit but still include a step of controlling two or more than two induction heat units.  Examiner notes applicant can be broad by only requiring at least one induction heat unit, however claim 15 should state wherein the at least one induction heating unit is two induction heating units, and claim 16 should similarly state the at least one induction heating unit is three or more induction heating units.
	Therefore, for examination purposes examiner will assume applicant’s claim is worded such that it requires the induction heating control device of claim 11 and claims 15 and 16 will include the specific requirement of induction heat units as noted above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent #5,430,273 to Bogdanski et al.
	In re claim 1, Bogdanski discloses an induction hub for supporting pots to be heated by magnetic induction, the induction hub comprising:

	
In re claim 11, Bogdanski discloses an induction heating control device comprising:
	at least one induction heating unit (left unit of figure 1), wherein the induction heating unit comprises an energy converting coil (induction coil (30)) , a capacitor (capacitor (67)) connected in parallel with the energy converting coil to form an inductor capacitor parallel circuit, with one end of the inductor capacitor circuit being connected to a power supply (Power supply connected to rectifier (51) not labeled but would be the same as power supply (22) seen in figure 4) and the other end connected to an inverter (inverter (53)) built by an insulated gate bipolar transistor module (the components which make up inverter (53) as seen in figure 5); and a control module (control means (62)) to control an induction heating cycle; the cycle including a triggering state where a pulse is generated to trigger the inverter (powered on state) allowing current to flow from the power supply through the inductor capacitor parallel circuit through the inverter and to ground (grounding device (34)), wherein energy flowing through the coil becomes magnetic energy that is absorbed my magnetic conducting cookware, the magnetic energy inducing eddy current on the cookware that generates heat, wherein the duration of the pulse determines the energy of the magnetic induction (inherently the duration determines the total energy), and a stop state where the control module stops the pulse, magnetic energy is not being absorbed and will charge the capacitor, wherein the control module is arranged to generate the triggering pulse when the voltage across the inductor capacitor parallel circuit is minimum. [column 6, line 44] – [column 7, line 21]

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,430,273 to Bogdanski.
	In re claim 14, Bogdanski discloses an induction heating control method comprising the induction heating control device (as noted above) wherein current signals are used to determine the triggering and stop states of the heat induction unit.  Please note with respect to claim 14 only a single heat induction unit is required therefore the limitations related to the control of the system relative to other heat induction units is irrelevant as only a single unit is required.

	However, Bogdanski also discloses in column 10, line 53 to column 11, line 9, that one could use voltage measurements to determine states of the heating unit.
	Therefore one having ordinary skill in the art at the time the invention was made would have found it obvious to modify the apparatus and method of Bogdanski to also utilize a voltage measurement  for determination of state of the heating unit to control the function and timing of the unit as such modification would allow a variety of benefits such as improved safety (in other words redundant determinations of different values would potentially stop the system from operating if there was a malfunction where one detecting unit was detecting data and the other was not and the controller required confirmation from both detecting units to allow functionality).

	In re claims 15 and 16, Bogdanski discloses the apparatus as described above including two induction heating units being present and the energy converting coils of each unit facing each other (some part faces each other).  Bogdanski however fails to specifically disclose the use of more than two heating units all facing a center and the step of the heating units controls the coils to trigger them outside of each other’s triggering states.
	With respect to three or more energy induction heat units, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include three or more induction heating units all facing a center, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Please note that in the instant application applicant has not disclosed any criticality for the claimed invention.
	With respect to the controller controls the triggering of coils of a respective heat induction unit such that they trigger outside of the triggering state of other units, examiner asserts the Controller of the Bogdanski apparatus is specifically used for the timing and triggering of these devices, therefore the controller is capable of performing this function.  Further Bogdanski’s device is intended to minimize .

Response to Arguments
Applicant has not submitted any arguments only claim amendments replacing claims 1-8 with new claims 9-16 which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649